Name: 81/938/EEC: Commission Decision of 10 November 1981 on the implementation of the reform of agricultural structures in the Grand Duchy of Luxembourg pursuant to Council Directive 72/159/EEC and Title II of Council Directive 75/268/EEC (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy; NA;  economic policy;  Europe
 Date Published: 1981-11-25

 Avis juridique important|31981D093881/938/EEC: Commission Decision of 10 November 1981 on the implementation of the reform of agricultural structures in the Grand Duchy of Luxembourg pursuant to Council Directive 72/159/EEC and Title II of Council Directive 75/268/EEC (Only the French text is authentic) Official Journal L 338 , 25/11/1981 P. 0029 - 0030COMMISSION DECISION of 10 November 1981 on the implementation of the reform of agricultural structures in the Grand Duchy of Luxembourg pursuant to Council Directive 72/159/EEC and Title II of Council Directive 75/268/EEC (Only the French text is authentic) (81/938/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 81/528/EEC (2), and in particular Article 18 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (3), and in particular Article 13 thereof, Whereas on 20 August 1981 the Government of Luxembourg notified the following provisions: - the Grand-Ducal Regulation of 10 March 1981 amending and completing the amended Grand-Ducal Regulation of 30 March 1979 implementing the Law of 30 November 1978 to encourage the modernization of farming, - the Grand-Ducal Regulation of 13 May 1981 amending Article 27 of the amended Grand-Ducal Regulation of 30 March 1979 implementing the Law of 30 November 1978 to encourage the modernization of farming, - the Ministerial Regulation of 14 May 1981 laying down certain rules for granting the annual compensatory allowance to agricultural holdings, - the Grand-Ducal Regulation of 31 July 1981 laying down the comparable earned income for 1981 and certain procedures relating to that income; Whereas under Article 18 (3) of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC the Commission has to determine whether, having regard to the objectives of those Directives and to the need for a proper connection between the various measures, the draft provisions so notified comply with those Directives and thus satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC; Whereas the Grand-Ducal Regulation of 10 March 1981 amending and completing the amended Grand-Ducal Regulation of 30 March 1979 implementing the Law of 30 November 1978 to encourage the modernization of farming, the Grand-Ducal Regulation of 13 May 1981 amending Article 27 of the amended Grand-Ducal Regulation of 30 March 1979 implementing the Law of 30 November 1978 to encourage the modernization of farming and the Grand-Ducal Regulation of 31 July 1981 laying down the comparable earned income for 1981 and certain procedures relating to that income are consistent with the aims and requirements of Directive 72/159/EEC; Whereas the Ministerial Regulation of 14 May 1981 laying down certain rules for granting the annual compensatory allowance to agricultural holdings is consistent with the aims and requirements of Title II of Directive 75/268/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions set out in the recitals hereto concerning the implementation in the Grand Duchy of Luxembourg of Directives 72/159/EEC and (1) OJ No L 96, 23.4.1972, p. 1. (2) OJ No L 197, 20.7.1981, p. 41. (3) OJ No L 128, 19.5.1975, p. 1. 75/268/EEC satisfy the conditions for financial contribution by the Community to common measures as referred to in Article 15 of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC. Article 2 This Decision is addressed to the Grand Duchy of Luxembourg. Done at Brussels, 10 November 1981. For the Commission Poul DALSAGER Member of the Commission